DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 9, 11, 17, and 19 have been amended.  Claims 1-20 are rejected.
The instant application claims foreign priority to Application No. CN202010791575.5 filed on 08/07/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakankar et al., Patent Application Publication No. 2019/0065322 (hereinafter Chakankar) in view Brebner, Patent Application Publication No. 2020/0007556 (hereinafter Brebner) and Goel et al., Patent Application Publication No. 2017/0308305 (hereinafter Goel).

Regarding claim 1, Chakankar teaches:
A method for metadata comparison, comprising: setting a source pointer to point to a first node in a first metadata tree corresponding to source data (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees (snapshot shows corresponding to source data));
responsive to determining that the first node has at least one child node in the first metadata tree (Chakankar Fig. 3A, shows the file system metadata snapshot tree with child nodes), reading a first child node set of the first node from a first storage system (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree);
responsive to determining that a target pointer points to a second node in a second metadata tree corresponding to target data (Chakankar Paragraph [0092], the file system metadata snapshot tree at t=t+n is linked to snapshot tree at t=t, second snapshot tree), reading a second child node set of the second node (Chakankar Fig. 3D, shows the second tree with a second child node), wherein the target data is a replicated version of the source data (Chakankar Paragraph [0092], root node 304 with a TreeID of “2” is associated with a second snapshot tree (shows replicated by being a snapshot)),
Chakankar does not expressly disclose:
determining a differential metadata tree of the first metadata tree with respect to the second metadata tree at least in part by determining a difference between the first child node set and the second child node set.
However, Brebner teaches:
determining a differential metadata tree of the first metadata tree with respect to the second metadata tree at least in part by determining a difference between the first child node set and the second child node set (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)).
The claimed invention and Brebner are from the analogous art of systems using trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar and Brebner to have combined Chakankar and Brebner.  One of ordinary skill in the art would see how tree comparison could be improved by using deltas.  Since the delta represents the differences in the trees, it would be easier for one of ordinary skill in the art to see the differences.
Chakankar in view of Brebner does not expressly disclose:
the first metadata tree is decoupled from the second metadata tree, and the second node is associated with the target data the same as the first node is associated with the source data; and
However, Goel teaches:
the first metadata tree is decoupled from the second metadata tree (Goel Paragraph [0083], metadata structures (e.g., levels of the dense tree) may be duplicated at a granularity that results in substantially increased amount of duplicated shared data (shows decoupled by being duplicated)), and the second node is associated with the target data the same as the first node is associated with the source data (Goel Paragraph [0083], as illustrated in FIG. 13, metadata pages 1210 shared between the clone and parent volume may be duplicated so that the clone and parent volume each contain a copy of level 1); and
The claimed invention and Goel are from the analogous art of metadata trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar in view of Brebner and Goel to have combined Chakankar in view of Brebner and Goel.  One of ordinary skill in the art would recognize that metadata trees could be separate by duplicating data.

Regarding claim 2, Chakankar in view of Brebner and Goel further teaches:
The method of claim 1, further comprising: if it is determined that the source pointer points to the first node in the first metadata tree (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), determining whether the second node the same as the first node exists at the same level as that of the first node in the second metadata tree (Chakankar Figs. 3B and 3C, shows both trees and what nodes are on what levels with pointers); and
if it is determined that the second node exists in the second metadata tree (Chakankar Fig. 3C, shows the second tree pointing to the node), causing the target pointer to point to the second node in the second metadata tree (Chakankar Fig. 3C, shows the second tree pointing to the node).

Regarding claim 3, Chakankar in view of Brebner and Goel further teaches:
The method of claim 1, wherein the source pointer is created to initially point to a first root node of the first metadata tree (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), the second metadata tree comprises metadata portions corresponding to a plurality of replicated versions of different source data (Chakankar Paragraph [0092], root node 304 with a TreeID of “2” is associated with a second snapshot tree (shows replicated by being a snapshot)), and the method further comprises:
creating, based on the source pointer (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), the target pointer to initially point to a start node of a metadata portion corresponding to the target data in the second metadata tree (Chakankar Fig. 3C, shows creating a pointer to point to data in the second tree).

Regarding claim 5, Chakankar in view of Brebner and Goel further teaches:
The method of claim 1, wherein determining the differential metadata tree comprises (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)):
for a given child node in the first child node set (Chakankar Fig. 3C shows the first tree with the first node that has at least one child),
if it is determined that no child node the same as the given child node exists in the second child node set, constructing the differential metadata tree at least based on the given child node and a node at a lower level in the first metadata tree than the level of the given child node, without reading the node at the lower level than the level of the given child node (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)).

Regarding claim 6, Chakankar in view of Brebner and Goel further teaches:
The method of claim 1, wherein determining the differential metadata tree comprises: if a third node at the same level as that of the first node in the first metadata tree has not been traversed (Chakankar Fig. 3C, shows a third node at the same level as a first node), moving the source pointer from the first node to the third node (Chakankar Fig. 3C, shows moving a pointer from a node to another node);
if it is determined that a fourth node the same as the third node exists in the second metadata tree and the third node has at least one child node in the first metadata tree (Chakankar Fig. 3C, shows a fourth node at the same level as a third node), moving the target pointer from the second node to the fourth node (Chakankar Fig. 3C, shows moving a pointer from a node to another node);
reading a third child node set of the third node from the first storage system (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree);
determining a fourth child node set of the fourth node (Chakankar Fig. 3C, shows a fourth child set from a fourth node); and
further determining the differential metadata tree of the first metadata tree with respect to the second metadata tree by determining a difference between the third child node set and the fourth child node set (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)).

Regarding claim 7, Chakankar in view of Brebner and Goel further teaches:
The method of claim 6, wherein determining the differential metadata tree further comprises: if it is determined that no node the same as the third node exists in the second metadata tree, constructing the differential metadata tree at least based on the third node and a node at a higher level in the first metadata tree than the level of the third node (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree and Fig. 3C shows which nodes do or do not exist in the second tree)).

Regarding claim 8, Chakankar in view of Brebner and Goel further teaches:
The method of claim 6, wherein the first child node set and the second child node set are stored in a memory, and the method further comprises (Chakankar Paragraph [0123], snapshot tree has been stored in memory):
if the source pointer is moved from the first node to the third node (Chakankar Fig. 3C, shows moving the pointer), releasing the storage of the first child node set and the second child node set from the memory (Chakankar Paragraph [0123], remove a snapshot tree from memory, the root node of the snapshot tree is deleted).

Regarding claim 9, Chakankar teaches:
An electronic device (Chakankar Paragraph [0021], computer program product embodied on a computer readable storage medium; and/or a processor), comprising:
a processor (Chakankar Paragraph [0021], computer program product embodied on a computer readable storage medium; and/or a processor); and
a memory coupled to the processor and storing instructions, which when executed by the processor, cause the processor to perform actions comprising (Chakankar Paragraph [0021], computer program product embodied on a computer readable storage medium; and/or a processor):
setting a source pointer to point to a first node in a first metadata tree corresponding to source data (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees (snapshot shows corresponding to source data));
responsive to determining that the first node has at least one child node in the first metadata tree (Chakankar Fig. 3A, shows the file system metadata snapshot tree with child nodes), reading a first child node set of the first node from a first storage system (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree);
responsive to determining that a target pointer points to a second node in a second metadata tree corresponding to target data (Chakankar Paragraph [0092], the file system metadata snapshot tree at t=t+n is linked to snapshot tree at t=t, second snapshot tree), reading a second child node set of the second node (Chakankar Fig. 3D, shows the second tree with a second child node), wherein the target data is a replicated version of the source data (Chakankar Paragraph [0092], root node 304 with a TreeID of “2” is associated with a second snapshot tree (shows replicated by being a snapshot)),
Chakankar does not expressly disclose:
determining a differential metadata tree of the first metadata tree with respect to the second metadata tree at least in part by determining a difference between the first child node set and the second child node set.
However, Brebner teaches:
determining a differential metadata tree of the first metadata tree with respect to the second metadata tree at least in part by determining a difference between the first child node set and the second child node set (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)).
The claimed invention and Brebner are from the analogous art of systems using trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar and Brebner to have combined Chakankar and Brebner.  One of ordinary skill in the art would see how tree comparison could be improved by using deltas.  Since the delta represents the differences in the trees, it would be easier for one of ordinary skill in the art to see the differences.
Chakankar in view of Brebner does not expressly disclose:
the first metadata tree is decoupled from the second metadata tree, and the second node is associated with the target data the same as the first node is associated with the source data; and
However, Goel teaches:
the first metadata tree is decoupled from the second metadata tree (Goel Paragraph [0083], metadata structures (e.g., levels of the dense tree) may be duplicated at a granularity that results in substantially increased amount of duplicated shared data (shows decoupled by being duplicated)), and the second node is associated with the target data the same as the first node is associated with the source data (Goel Paragraph [0083], as illustrated in FIG. 13, metadata pages 1210 shared between the clone and parent volume may be duplicated so that the clone and parent volume each contain a copy of level 1); and
The claimed invention and Goel are from the analogous art of metadata trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar in view of Brebner and Goel to have combined Chakankar in view of Brebner and Goel.  One of ordinary skill in the art would recognize that metadata trees could be separate by duplicating data.

Regarding claim 10, Chakankar in view of Brebner and Goel further teaches:
The device of claim 9, wherein the actions further comprise: if it is determined that the source pointer points to the first node in the first metadata tree (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), determining whether the second node the same as the first node exists at the same level as that of the first node in the second metadata tree (Chakankar Figs. 3B and 3C, shows both trees and what nodes are on what levels with pointers); and
if it is determined that the second node exists in the second metadata tree (Chakankar Fig. 3C, shows the second tree pointing to the node), causing the target pointer to point to the second node in the second metadata tree (Chakankar Fig. 3C, shows the second tree pointing to the node).

Regarding claim 11, Chakankar in view of Brebner and Goel further teaches:
The device of claim 9, wherein the source pointer is created to initially point to a first root node of the first metadata tree (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), the second metadata tree comprises metadata portions corresponding to a plurality of replicated versions of different source data, and the processor performs further actions comprising (Chakankar Paragraph [0092], root node 304 with a TreeID of “2” is associated with a second snapshot tree (shows replicated by being a snapshot)):
creating, based on the source pointer (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), the target pointer to initially point to a start node of a metadata portion corresponding to the target data in the second metadata tree (Chakankar Fig. 3C, shows creating a pointer to point to data in the second tree).

Regarding claim 13, Chakankar in view of Brebner and Goel further teaches:
The device of claim 9, wherein determining the differential metadata tree comprises (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)):
for a given child node in the first child node set (Chakankar Fig. 3C shows the first tree with the first node that has at least one child),
if it is determined that no child node the same as the given child node exists in the second child node set, constructing the differential metadata tree at least based on the given child node and a node at a lower level in the first metadata tree than the level of the given child node, without reading the node at the lower level than the level of the given child node (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)).

Regarding claim 14, Chakankar in view of Brebner and Goel further teaches:
The device of claim 9, wherein determining the differential metadata tree comprises: if a third node at the same level as that of the first node in the first metadata tree has not been traversed (Chakankar Fig. 3C, shows a third node at the same level as a first node), moving the source pointer from the first node to the third node (Chakankar Fig. 3C, shows moving a pointer from a node to another node);
if it is determined that a fourth node the same as the third node exists in the second metadata tree and the third node has at least one child node in the first metadata tree (Chakankar Fig. 3C, shows a fourth node at the same level as a third node), moving the target pointer from the second node to the fourth node (Chakankar Fig. 3C, shows moving a pointer from a node to another node);
reading a third child node set of the third node from the first storage system (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree);
determining a fourth child node set of the fourth node (Chakankar Fig. 3C, shows a fourth child set from a fourth node); and
further determining the differential metadata tree of the first metadata tree with respect to the second metadata tree by determining a difference between the third child node set and the fourth child node set (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)).

Regarding claim 15, Chakankar in view of Brebner and Goel further teaches:
The device of claim 14, wherein determining the differential metadata tree further comprises:
if it is determined that no node the same as the third node exists in the second metadata tree, constructing the differential metadata tree at least based on the third node and a node at a higher level in the first metadata tree than the level of the third node (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree and Fig. 3C shows which nodes do or do not exist in the second tree)).

Regarding claim 16, Chakankar in view of Brebner and Goel further teaches:
The device of claim 14, wherein the first child node set and the second child node set are stored in a memory, and the actions further comprise (Chakankar Paragraph [0123], snapshot tree has been stored in memory):
if the source pointer is moved from the first node to the third node (Chakankar Fig. 3C, shows moving the pointer), releasing the storage of the first child node set and the second child node set from the memory (Chakankar Paragraph [0123], remove a snapshot tree from memory, the root node of the snapshot tree is deleted).

Regarding claim 17, Chakankar teaches:
A computer program product, stored on a non-transitory computer-readable medium and comprising computer-executable instructions, which when executed by a processor, cause the processor to perform actions comprising (Chakankar Paragraph [0021], computer program product embodied on a computer readable storage medium; and/or a processor):
setting a source pointer to point to a first node in a first metadata tree corresponding to source data (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees (snapshot shows corresponding to source data));
responsive to determining that the first node has at least one child node in the first metadata tree (Chakankar Fig. 3A, shows the file system metadata snapshot tree with child nodes), reading a first child node set of the first node from a first storage system (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree);
responsive to determining that a target pointer points to a second node in a second metadata tree corresponding to target data (Chakankar Paragraph [0092], the file system metadata snapshot tree at t=t+n is linked to snapshot tree at t=t, second snapshot tree), reading a second child node set of the second node (Chakankar Fig. 3D, shows the second tree with a second child node), wherein the target data is a replicated version of the source data (Chakankar Paragraph [0092], root node 304 with a TreeID of “2” is associated with a second snapshot tree (shows replicated by being a snapshot)),
Chakankar does not expressly disclose:
determining a differential metadata tree of the first metadata tree with respect to the second metadata tree at least in part by determining a difference between the first child node set and the second child node set.
However, Brebner teaches:
determining a differential metadata tree of the first metadata tree with respect to the second metadata tree at least in part by determining a difference between the first child node set and the second child node set (Brebner Paragraph [0417], The server instance may then instantiate a set of new instances (e.g. objects) from the modules (e.g., classes) of the server instance in accordance with the deltas between the updated scene tree and the previous version of server scene tree (Chakankar teaches the metadata tree)).
The claimed invention and Brebner are from the analogous art of systems using trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar and Brebner to have combined Chakankar and Brebner.  One of ordinary skill in the art would see how tree comparison could be improved by using deltas.  Since the delta represents the differences in the trees, it would be easier for one of ordinary skill in the art to see the differences.
Chakankar in view of Brebner does not expressly disclose:
the first metadata tree is decoupled from the second metadata tree, and the second node is associated with the target data the same as the first node is associated with the source data; and
However, Goel teaches:
the first metadata tree is decoupled from the second metadata tree (Goel Paragraph [0083], metadata structures (e.g., levels of the dense tree) may be duplicated at a granularity that results in substantially increased amount of duplicated shared data (shows decoupled by being duplicated)), and the second node is associated with the target data the same as the first node is associated with the source data (Goel Paragraph [0083], as illustrated in FIG. 13, metadata pages 1210 shared between the clone and parent volume may be duplicated so that the clone and parent volume each contain a copy of level 1); and
The claimed invention and Goel are from the analogous art of metadata trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar in view of Brebner and Goel to have combined Chakankar in view of Brebner and Goel.  One of ordinary skill in the art would recognize that metadata trees could be separate by duplicating data.

Regarding claim 18, Chakankar in view of Brebner and Goel further teaches:
The computer program product of claim 17, wherein the actions further comprise: if it is determined that the source pointer points to the first node in the first metadata tree (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), determining whether the second node the same as the first node exists at the same level as that of the first node in the second metadata tree (Chakankar Figs. 3B and 3C, shows both trees and what nodes are on what levels with pointers); and
if it is determined that the second node exists in the second metadata tree (Chakankar Fig. 3C, shows the second tree pointing to the node), causing the target pointer to point to the second node in the second metadata tree (Chakankar Fig. 3C, shows the second tree pointing to the node).

Regarding claim 19, Chakankar in view of Brebner and Goel further teaches:
The computer program product of claim 17, wherein the source pointer is created to initially point to a first root node of the first metadata tree (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), the second metadata tree comprises metadata portions corresponding to a plurality of replicated versions of different source data, and the processor performs further actions comprising (Chakankar Paragraph [0092], root node 304 with a TreeID of “2” is associated with a second snapshot tree (shows replicated by being a snapshot)):
creating, based on the source pointer (Chakankar Paragraph [0026], leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees), the target pointer to initially point to a start node of a metadata portion corresponding to the target data in the second metadata tree (Chakankar Fig. 3C, shows creating a pointer to point to data in the second tree).

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakankar in view of Brebner, Goel, and Pal et al., Patent Application Publication No. 2015/0169657 (hereinafter Pal).

Regarding claim 4, Chakankar in view of Brebner and Goel teaches parent claim 1.
Chakankar in view of Brebner and Goel further teaches:
The method of claim 1, wherein determining the second child node set of the second node comprises (Chakankar Fig. 3C shows the second tree with the second node that has at least one child):
if it is determined that the second node has at least one child node in the second metadata tree (Chakankar Fig. 3C shows the second tree with the second node that has at least one child), reading the at least one child node from a second storage system to serve as the second child node set (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree).
Chakankar in view of Brebner and Goel does not expressly disclose:
if it is determined that the second node has no child node in the second metadata tree, determining the second child node set to be null; and
However, Pal teaches:
if it is determined that the second node has no child node in the second metadata tree, determining the second child node set to be null (Pal Paragraph [0058], a node data structure 454 of the node L may indicate that it has no children in the binary tree (indicated by the two NULL values) (Chakankar teaches the metadata tree)); and
The claimed invention and Pal are from the analogous art of systems using trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar in view of Brebner, Goel and Pal to have combined Chakankar in view of Brebner, Goel and Pal.  One of ordinary skill in the art would recognize the benefits of setting a child to null in order to indicate that it isn’t in use.

Regarding claim 12, Chakankar in view of Brebner and Goel teaches parent claim 9.
Chakankar in view of Brebner and Goel further teaches:
The device of claim 9, wherein determining the second child node set of the second node comprises (Chakankar Fig. 3C shows the second tree with the second node that has at least one child):
if it is determined that the second node has at least one child node in the second metadata tree (Chakankar Fig. 3C shows the second tree with the second node that has at least one child), reading the at least one child node from a second storage system to serve as the second child node set (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree).
Chakankar in view of Brebner and Goel does not expressly disclose:
if it is determined that the second node has no child node in the second metadata tree, determining the second child node set to be null; and
However, Pal teaches:
if it is determined that the second node has no child node in the second metadata tree, determining the second child node set to be null (Pal Paragraph [0058], a node data structure 454 of the node L may indicate that it has no children in the binary tree (indicated by the two NULL values) (Chakankar teaches the metadata tree)); and
The claimed invention and Pal are from the analogous art of systems using trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar in view of Brebner, Goel and Pal to have combined Chakankar in view of Brebner, Goel and Pal.  One of ordinary skill in the art would recognize the benefits of setting a child to null in order to indicate that it isn’t in use.

Regarding claim 20, Chakankar in view of Brebner and Goel teaches parent claim 17.
Chakankar in view of Brebner and Goel further teaches:
The computer program product of claim 17, wherein determining the second child node set of the second node comprises (Chakankar Fig. 3C shows the second tree with the second node that has at least one child):
if it is determined that the second node has at least one child node in the second metadata tree (Chakankar Fig. 3C shows the second tree with the second node that has at least one child), reading the at least one child node from a second storage system to serve as the second child node set (Chakankar Paragraph [0124], reading the leaf nodes of the copied file system metadata snapshot tree).
Chakankar in view of Brebner and Goel does not expressly disclose:
if it is determined that the second node has no child node in the second metadata tree, determining the second child node set to be null; and
However, Pal teaches:
if it is determined that the second node has no child node in the second metadata tree, determining the second child node set to be null (Pal Paragraph [0058], a node data structure 454 of the node L may indicate that it has no children in the binary tree (indicated by the two NULL values) (Chakankar teaches the metadata tree)); and
The claimed invention and Pal are from the analogous art of systems using trees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chakankar in view of Brebner, Goel and Pal to have combined Chakankar in view of Brebner, Goel and Pal.  One of ordinary skill in the art would recognize the benefits of setting a child to null in order to indicate that it isn’t in use.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered and they are either persuasive or they are not persuasive. A detailed explanation is provided below.

Applicant’s arguments, see pages 10-12, filed 11/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 regarding the Chakankar reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Goel reference.

On pages 13-14, Applicant argues that Brebner does not teach “determining a differential metadata tree of the first metadata tree with respect to the second metadata tree at least in part by determining a different between the first child node set and the second child node set”, the Examiner disagrees.  Brebner teaches a delta between the updated scene tree and the previous version of the server scene tree (Paragraph [0417]).  The delta is considered the difference of the trees where one would have a first child node set and the other would have the second child node set.  The Examiner noted that these aren’t metadata trees but that Chakankar has been already shown to teach metadata trees.  Therefore, the combination of Chakankar and Brebner discloses this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164